 

EMPLOYMENT AGREEMENT

(Senior Executive Level)

 

THIS AGREEMENT made as of the 27th day of May, 2014 (the "Effective Date").

 

BETWEEN:

 

RealBiz Media Group, Inc.

 

(the "Company")

 

- and -

 

Suresh Srinivasan

(the "Executive")

 

WHEREAS the Company is engaged in the ownership and management of real estate,
television and media related services (the "Business"); and

 

WHEREAS the Company desires to employ Executive as defined and as per the duties
set forth in Exhibit A and Executive desires to accept such employment in the
Business, subject to the terms, conditions and covenants herein provided; and

 

WHEREAS both parties have agreed to execute, deliver and perform this Agreement;

 

NOW THEREFORE in consideration of the mutual covenants herein contained and
other good and valuable consideration, the Company and the Executive agree as
follows:

 

POSITION

 

The Company hereby employs the Executive and the Executive agrees to dedicate
such attention and time as is necessary for him to perform his duties in the
position as set forth in Exhibit A for the Company and will assume the role on
the terms and conditions herein contained. Notwithstanding any other provision
of this Agreement, Executive may continue to conduct business for other third
parties that do not compete with the Company so long as such other business that
is conducted does not interfere with or conflict with Executive’s duties and
responsibilities for Company. Executive agrees not to use the Company’s time,
material or facilities in performance of his work for such other third parties.

 

1.          The Executive shall report to the Chairman and CEO of the Company
and other Senior Officers as the Chairman may direct.

 

2.          The Executive shall have such duties and responsibilities consistent
with his position as a senior officer as the CEO shall reasonably determine.
Initially, such duties and responsibilities will include those set forth on
Exhibit B hereto.

 

 

 

  

3.          The Executive shall work when requested out of the Weston, Florida
offices, but it is understood that the Executive shall work primarily out of
California.

 

4.          The Executive will agree to work with other Officers including the
Chairman, CEO, CFO, CRO, CPO, CIO and CTO to prepare budgets for the Company,
develop sales and supporting reporting systems, develop new business
opportunities assist with product development, technology development and help
to implement the media programs in an overall effort to aid the corporation in
achieving its sales and operational goals in an efficient and fiscally
responsible manner.

 

REMUNERATION

 

5.          Salary

 

The Executive shall receive no less than the minimum base salary from the
Company during his employment hereunder at the annual rate set forth in Exhibit
A. This amount shall be payable in periodic installments in accordance with the
usual payroll of the Company during the Term hereof (the "Salary"), payable in
accordance with the Company's payroll practices in force from time to time and
shall be inclusive of all applicable income, and other taxes and charges that
are required by law to be withheld by the Company or the Executive.

 

6.          Bonus

 

The Executive will be eligible to earn a bonus as described in Exhibit A, paid
in the form of shares of the Company’s common stock.

 

7.          Stock

 

The Company wants to incentivize the Executive to improve efficiencies, drive
revenues and lower expenses. The Company shall issue to Executive 1,500,000
shares of the Company’s common stock and 250,000 shares of Next 1 Interactive’s
Common Stock based upon the requirements as set forth in Exhibit A. Additionally
the Executive will be eligible to participate in the Company’s Plan for stock
options to be set under similar terms and conditions as those of other senior
management. Note - Stock options are only granted when approved by Board.

 

2

 

  

EXPENSES

 

8.          The Company shall pay all necessary and reasonable business expenses
as approved by the Company’s Chairman which approval shall not be unreasonably
withheld, and which are actually and properly incurred by the Executive in
furtherance of or in connection with the Business, including without limitation,
all business related travel and parking expenses, public relations expenses and
all business related entertainment expenses (whether incurred at the Executive's
residence, while traveling or otherwise). If any such expenses are paid in the
first instance by the Executive, the Company shall reimburse him, subject to the
receipt by the Company of statements and vouchers in a form reasonably
satisfactory to the Company.

 

VACATION

 

9.          The Executive shall be entitled to the number of weeks of vacation
set forth in Exhibit A (in addition to the Company national holidays) during
each contract year which he serves hereunder. Such vacation shall be taken at
such time or times as will be mutually agreed between the Executive and the
Company.

 

TERM

 

10.         The initial term of this Agreement (the "Initial Term"), and the
employment hereunder, shall be for a period of set forth in Exhibit A.

 

TERMINATION

 

11.(a)Events of Termination. The Term, the Executive’s Salary and any and all
other rights of the Executive under this Agreement or otherwise as an Executive
of the Company will terminate (except as otherwise provided in herein):

 

(i)upon the death of the Executive;

 

(ii)upon the disability of the Executive (as defined in section 11(b))
immediately upon notice from either party to the other;

 

(iii)For Cause (as defined in section 11(c)), immediately upon notice from the
Company to the Executive or at such later time as such notice may specify;

 

(iv)Other than For Cause, Disability or Death, immediately upon notice from the
Company to the Executive or at such later time as such notice may specify;

 

(v)Other than for Good Reason by Executive, immediately upon notice from the
Executive to the Company or at such later time as such notice may specify; or

 

(vi)For Good Reason (as defined in Section 11(d)) upon not less than 10 calendar
days' prior notice from the Executive to the Company.

 

3

 

  

(b)Definition of Disability. For the purposes of section 11(a), the Executive
will be deemed to have a "disability" if, for physical or mental reasons, the
Executive is unable to perform the Executive's duties for a period of 120 days
out of 180 days, under this Agreement as determined in accordance with this
section 11(b). The disability of the Executive will be determined by a medical
doctor selected by written agreement of the Company and the Executive upon the
request of either party by notice to the other. If the Company and the Executive
cannot agree on the selection of a medical doctor, each of them will select a
medical doctor and the two medical doctors will select a third medical doctor
who will determine whether the Executive has a disability. The determination of
the medical doctor selected under this section 11(b) will be binding on both
parties.

 

(c)Definition of "For Cause". For the purposes of section 11(a), the phrase "For
Cause" means: (i) the Executive's material breach of this Agreement; (ii) the
Executive’s failure to substantially perform the duties of Chief Operating
Officer (or such other position with the Company as Executive may hold) as
contemplated hereunder; (iii) the Executive's failure to substantially adhere to
any reasonable written Company policy if the Executive has been given a
reasonable opportunity to comply with such policy or cure his failure to comply;
(iv) the misappropriation by the Executive of a material business opportunity of
the Company, including securing any undisclosed personal profit in connection
with any transaction entered into on behalf of the Company; (v) the
misappropriation of any of the Company's funds, property or Confidential
Information; (vi) the commission of material acts of dishonesty, willfully
fraudulent or criminal acts or misconduct, or other willfully wrongful acts or
omissions materially adversely affecting the Company; or (vii) the conviction
of, the indictment for or its procedural equivalent or the entering of a guilty
plea or plea of no contest with respect to any felony.

 

(d)Definition of "For Good Reason." For the purposes of section 11(a), the
phrase "For Good Reason" means the Company's material breach of this Agreement.

 

(e)Termination Pay. Effective upon the termination of this Agreement for any of
the reasons set forth in section11(a), the Company shall be obligated to pay the
Executive (or in the event of his death, his designated beneficiary as defined
below) the amounts set forth below, as well as all business expenses recoverable
under Section 8. For purposes of this section 11(e), the Executive's designated
beneficiary will be such individual beneficiary or trust, located at such
address, as the Executive may designate by notice to the Company from time to
time or if the Executive fails to give notice to the Company of such a
beneficiary, the Executive's estate. Notwithstanding the preceding sentence the
Company will have no duty, in any circumstances, to attempt to open an estate on
behalf of the Executive, to determine whether any beneficiary designated by the
Executive is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person or entity
purporting to act as the Executive's personal representative (or the trustee of
a trust established by the Executive) is duly authorized to act in that capacity
or to locate or attempt to locate any beneficiary, personal representative, or
trustee.

 

4

 

  

(i)Termination by the Executive For Good Reason. If the Executive terminates
this Agreement For Good Reason, the Company shall pay the Executive his Salary
and other benefits, including shares, earned or accrued through the date of
termination. Additionally, all shares held in escrow, or subject to vesting
schedules shall accelerate and/or be released, and distributed according to the
terms of the relevant escrow agreement as though the vesting/release conditions
had been met in the ordinary course. In the event such a termination occurs
within six (6) months of the Effective Date herein, Executive may elect (at its
sole discretion) to initiate an “unwind event” as described in the Asset
Purchase Agreement between ReachFactor, Inc., the Company, Executive and Arun
Srinivasan (the “APA”).

 

(ii)Termination by the Company For Cause. If the Company terminates this
Agreement For Cause, the Company shall pay Executive his Salary and other
benefits earned or accrued through the date of termination.

 

(iii)Termination upon Disability. If this Agreement is terminated by either
party as a result of the Executive's disability, as determined under section
11(a)(ii), the Company shall pay the Executive his Salary and other benefits
earned or accrued through the remainder of the calendar month during which such
termination is effective.

 

(iv)Termination upon Death. If this Agreement is terminated because of the
Executive's death, the Company shall pay Executive’s estate or designated
beneficiary the Executive’s Salary and other benefits earned or accrued through
the date of death.

 

(v)Termination by Company Other than for Cause, Disability or Death. If the
Company terminates this Agreement other than For Cause or for death or
disability, then the Company shall pay Executive his Salary and other benefits
earned or accrued through the date of termination. Additionally, all shares held
in escrow, or subject to vesting schedules shall accelerate and/or be released,
and distributed according to the terms of the relevant escrow agreement as
though the vesting/release conditions had been met in the ordinary course. In
the event such a termination occurs within six (6) months of the Effective Date
herein, Executive may elect (at its sole discretion) to initiate an “unwind
event” as described in the APA.

 

(vi)Termination by Executive Without Good Reason. If the Executive terminates
this Agreement without Good Reason, the Company shall pay Executive his Salary
and other benefits earned or accrued through the date of termination.

 

5

 

  

CONFIDENTIALITY AND INTELLECTUAL PROPERTY

 

12.(a)All confidential records, material, information and all trade secrets
concerning the business or affairs of the Company obtained by the Executive in
the course of his employment with the Company shall remain the exclusive
property of the Company. During the Executive's employment or at any time
thereafter, the Executive shall not divulge the contents of such confidential
records, material, information or trade secrets to any person, firm or
corporation other than to the Company or the Company’s qualified Executives and
following the termination of his employment hereunder the Executive shall not,
for any reason, use the contents of such confidential records, material,
information or trade secrets for any purpose whatsoever. This Section shall
survive the termination of this Agreement. This Section shall not apply to any
confidential records, material, information or trade secrets which as proven by
written documentation:

 

(1)is or becomes publicly known through the lawful action of any third party;

 

(2)is disclosed without restriction to the Executive by a third party;

 

(3)is known by the Executive prior to its disclosure by the Company;

 

(4)is subsequently developed by the Executive, independently of records,
material, information and trade secrets supplied to the Executive by the
Company;

 

(5)has been made available by the Company directly or indirectly to a third
party without obligation of confidentiality; or

 

(6)the Executive is obligated to produce as a result of a court order or
pursuant to governmental or other legal action, provided that the Company shall
have been given written notice of such court order or governmental or other
legal action (if permitted by law or requesting authority) and an opportunity to
appear and object.

 

6

 

  

INTELLECTUAL PROPERTY

 

(b) The Executive agrees that any invention, improvement, discovery, process,
formula, or method or other intellectual property, whether or not patentable or
copyrightable, conceived or first reduced to practice by Executive, either alone
or jointly with others, relating to the performance of services hereunder , the
business of the Company or the business of Next 1 Interactive, Inc. (or, if
based on any of the Company Confidential Information, after the expiration or
termination of the Term) (collectively, “Inventions”) shall belong exclusively
to the Company and the Executive hereby assigns to the Company all title and
interest, including copyright and patent rights, thereto and waives any moral
rights which the Executive may have therein. If the Executive develops, prepares
or works on the design or development of Inventions related to the performance
of services hereunder the business of the Company or the business of Next 1
Interactive, Inc. during the Term, the Executive will keep notes and other
written records of such work, which records shall be kept on the premises of the
Company and made available to the Company at all times for the purpose of
evaluation and use in obtaining copyright protection or as a protective
procedure. If the Executive develops, prepares or works on the design or
development of Inventions while at the Company facilities, the Inventions shall
belong exclusively to the Company and the Executive hereby assigns to the
Company all title and interest, including copyright and patent rights, thereto
and waives any moral rights which the Executive may have therein. The Executive
will upon request of the Company, and at the Company's expense, provide a
reasonable level of assistance to the Company with respect to applications for
trademarks, copyrights, patents or other forms of intellectual property
protection for work on which the Executive was involved during the Term. The
Executive agrees to execute such documents as are reasonable and necessary for
the purpose of the Company establishing its right of ownership to such property.
Without limiting the foregoing, Executive further acknowledges that all original
works of authorship by Executive, whether created alone or jointly with others,
related to Executive’s employment with the Company and which are protectable by
copyright, are "works made for hire" within the meaning of the United States
Copyright Act, 17 U. S. C. (S) 101, as amended, and the copyright of which shall
be owned solely, completely and exclusively by the Company. If any Invention is
considered to be work not included in the categories of work covered by the
United States Copyright Act, 17 U. S. C. (S) 101, as amended, such work is
hereby assigned or transferred completely and exclusively to the Company.
Executive hereby irrevocably designates counsel to the Company as Executive’s
agent and attorney-in-fact to do all lawful acts necessary to apply for and
obtain patents and copyrights and to enforce the Company rights under this
Section. This Section shall survive the termination of this Agreement. Any
assignment of copyright hereunder includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as "moral rights" (collectively "Moral Rights"). To the extent such Moral
Rights cannot be assigned under applicable law and to the extent the following
is allowed by the laws in the various countries where Moral Rights exist,
Executive hereby waives such Moral Rights and consents to any action of the
Company that would violate such Moral Rights in the absence of such consent.
Executive agrees to confirm any such waivers and consents from time to time as
requested by the Company.

 

NON-SOLICITATION

 

13.         The Executive covenants and agrees with the Company that he shall
not, during the term of his employment hereunder and for a period ending one
year following the date of the termination of his employment:

 

(a)Directly or indirectly solicit, interfere with or endeavor to direct or
entice away from the Company any person, firm or company who is or has within
the preceding year been a customer, client, affiliated agency or otherwise in
the habit of dealing with the Company; or

 

7

 

  

(b)Interfere with, entice away or otherwise attempt to induce the termination of
employment of any Executive of the Company.

 

This Section shall survive the termination of this Agreement.

 

NON-COMPETITION

 

14.         The Executive covenants and agrees with the Company that he will not
(without the prior written consent of the Company which consent will not be
unreasonably withheld) directly or through another person or another entity
during the term of his employment hereunder and for a period of one (1) year
following the date of the termination of his employment, carry on or be engaged
in any business within North America which is competitive with the Business as
defined in the Asset Purchase Agreement between ReachFactor, Inc., the Company,
Executive and Arun Srinivasan (the “APA”) (a "Competitive Business") provided,
however that the non-compete shall terminate in the event of a termination of
employment by Executive for Good Reason or a termination by the Company other
than for Cause or disability and provided, further that under no circumstances
shall Executive disclose Company confidential information.

 

This Section shall survive the termination of this Agreement.

 

INJUNCTIVE RELIEF

 

15.         The Executive acknowledges and agrees that the agreements and
covenants in sections 12 to 14 are essential to protect the business and
goodwill of the Company and that a breach by the Executive of the covenants in
sections 12 to 14 hereof could result in irreparable loss to the Company which
could not be adequately compensated for in damages and that the Company may have
no adequate remedy at law if the Executive breaches such provisions.
Consequently, if the Executive breaches any of such provisions (and such breach
remains uncured after written notice and opportunity to cure for a period of ten
days), the Company shall have, in addition to and not in lieu of, any other
rights and remedies available to it under any law or in equity, the right to
seek injunctive relief to restrain any breach or threatened breach thereof and
to have such provisions specifically enforced by any court of competent
jurisdiction

..

 

DISPUTE RESOLUTION PROCEDURE

 

16.(a) The parties shall be free to bring all differences of interpretation and
disputes arising under or related to this Agreement to the attention of the
other party at any time without prejudicing their harmonious relationship and
operations hereunder and the offices and facilities of either party shall be
available at all times for the prompt and effective adjustment of any and all
such differences, either by mail, telephone, or personal meeting, under friendly
and courteous circumstances. Notwithstanding the foregoing, any controversy,
claim, or breach arising out of or relating to this Agreement which the parties
are unable to resolve to their mutual satisfaction shall be resolved in
accordance with subparagraph b below.

 

8

 

  

(b)As a condition precedent to invoking any other dispute resolution procedure
including litigation, the parties shall attempt in good faith first to mediate
such dispute and use their best efforts to reach agreement on the matters in
dispute. Within five (5) business days of the request of either party, the
requesting party shall attempt to employ the services of a third person mutually
acceptable to both parties to conduct such mediation within ten (10) business
days of the mediator's appointment. Unless otherwise agreed upon by the parties
hereto, the parties shall share equally the cost of the mediator's fees and
expenses equally. If the parties are unable to agree on such third person, then
the requesting party may submit the matter to the nearest office of the American
Arbitration Association for mediation, only, in accordance with the commercial
mediation rules then prevailing. If, on completion of such mediation, the
parties are still unable to agree upon and settle the dispute, then either party
may initiate litigation. This Agreement contains no arbitration clause. Binding
arbitration may only be used upon the mutual agreement of the parties hereto.

 

SEVERABILITY

 

17.         The parties acknowledge that the provisions of sections 12 to 14
hereof (the "Restrictive Covenants") are reasonable and valid in geographic and
temporal scope and all other respects. If any court of competent jurisdiction
determines that any of the Restrictive Covenants or any part thereof, is or are
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to invalid
portions. If any court of competent jurisdiction determines that any of the
Restrictive Covenants or any part thereof is unenforceable because of the
duration or geographic scope of such provision, such court shall have the power
to reduce the duration or scope of such provision, as the case may be and, in
its reduced form, such provision shall then be enforceable. The Executive
acknowledges that the Company's business extends throughout the geographical
area outlined above and that the geographic scope of the covenants contained
herein is reasonable.

 

INDEMNITY

 

18.         Except for acts of dishonesty, willfully fraudulent or criminal acts
or other willfully wrongful acts or omissions on the part of Executive, the
Company agrees to indemnify and save the Executive harmless from and against any
and all damages, liabilities, claims, costs, including reasonable attorneys’
fees, charges and expenses, including any amount paid to settle any action or
satisfy any judgment, incurred by him in connection with his employment or
incurred by him in respect of any civil, criminal or administrative action or
proceeding to which the Executive is made a party by reason of having been an
officer or Executive of the Company.

 

9

 

  

WHOLE AGREEMENT

 

19.         This Agreement constitutes and expresses the whole agreement of the
parties hereto with respect to the employment of the Executive by the Company
and with respect to any matters or things herein provided for or hereinbefore
discussed or mentioned with reference to such employment. All promises,
representations, collateral agreements and understandings relative thereto not
incorporated herein are hereby superseded by this Agreement.

 

GENERAL

 

20.         All notices, request, demands or other communications by the terms
hereof required or permitted to be given by one party to the other shall be
given in writing by personal delivery or by facsimile, addressed to the other
party as follows:

 

(a) to the Company at: RealBiz Media Group, Inc.     c/o 2690 Weston Road, Suite
200     Weston, FL 33331   Attention: William Kerby   Facsimile No: (954)
888-9082       (b) to the Executive at: Suresh Srinivasan     700 Glasgow Circle
    Danville, CA 94526   Facsimile No: _________________

 

or such other addresses as may be given by either of them to the other in
writing from time to time.

 

21.         This Agreement shall be governed by and interpreted under the laws
of the State of Florida without regard to principals of conflicts of law.

 

22.         All dollar amounts referred to in this Agreement are expressed in
U.S. funds.

 

23.(a)This Agreement is personal to the Executive and may not be assigned by
him.

 

(b)Upon notice to the Executive, this Agreement may be assigned to an affiliate
of the Company, provided that notwithstanding such assignment, the Company
continues to guarantee the performance by such assignee of its obligations
hereunder. This Agreement shall not otherwise be assigned by Company and such
restriction shall include any assignment by operation of law.

 

(c)Except as aforesaid, this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns,
including, in the case of the Executive, his heirs, executors, administrators
and legal personnel representatives.

 

10

 

  

24.         Time shall be of the essence of this Agreement and of every part
hereof.

 

25.         The parties acknowledge and agree that, except to the extent the
context clearly requires otherwise, the representations, warranties and
covenants set forth herein shall survive the termination or expiration of this
Agreement.

 

26.         The parties acknowledge that each of them has read and understood
this Agreement, and that each of them has been given the opportunity to obtain
independent legal advice in connection with this Agreement and its terms.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

    RealBiz Media Group, Inc.           By:     /s/ William Kerby       William
Kerby       Chairman & CEO               /s/ Suresh Srinivasan  Witness   Suresh
Srinivasan     Executive

 

11

 

  

Exhibit A

 

Executive.Suresh Srinivasan

 

Section 1.Position

 

The Position is defined as Chief Operating Officer with the responsibilities as
listed on Exhibit B.

 

Section 5.Remuneration

 

(a) Terms and conditions will include a base salary of $140,000 per year with an
automatic increase to $200,000 per year on the earlier to occur of (1) the one
year anniversary of his employment or (2) satisfaction of any one of the of the
following conditions: (i) the Company achieves EBITDA profitability in any
quarter, (ii) the Company achieves $200,000 in gross monthly profit, or (iii)
the Company gets 10,000 agents to claim his/her Nestbuilder page.

 

(b) Additionally, the Executive will receive healthcare for himself and his
dependent family members with 100% of the premiums paid by the Company, and be
eligible for bonus programs commensurate with other senior executives of
Realbiz, which are to be determined and implemented within the first year of
employment (from the Effective Date herein).

 

Section 6.Stock

 

1.Upon the signing of this Employment Agreement, the Company will issue
1,000,000 Common Shares of Realbiz to the Executive. These shares will be held
in escrow by the attorney for the Company (the expense of which to be paid by
the Company) subject to the terms of an escrow agreement that will provide for
the release of the shares as set forth below. Release schedule: ¼ of the shares
will be released to Executive every three (3) calendar months (on the final
business day of the calendar month) and all of the shares will be released to
the Executive immediately upon a triggering event. For the purposes of this
Section, a Triggering Event shall include, but not be limited to: (a) The
Company achieves EBITDA profitability, (b) The Company achieves $200,000 in
gross monthly profit, (c) The Company terminates Executive without cause, (d)
there is a change of control of the Company, (e) the Company materially changes
any of the terms of this employment agreement, such as base salary or scope of
responsibilities, etc., (f) for other performance or employment metrics as
mutually determined by the Parties, or (g) upon an “unwind” event as outlined in
the APA. Unreleased shares will only be returned to the Company if the Executive
voluntarily terminates his Employment Agreement without Good Reason any time
prior to one (1) year from the date of this Agreement or if the Executive is
terminated due to fraud.

 

12

 



 

2.Upon the Company generating positive income (defined as EBITDA) as reported in
an annual report for a fiscal year end, or the company achieves $200,000 in
gross monthly revenue, the Company will issue an additional 500,000 Common
Shares to the Executive.

 

3.An additional 250,000 shares of common stock of Next 1 Interactive, Inc.
(“Next 1”) will be issued to Executive when Next 1 uses the ReachFactor
intellectual property acquired, in whole or in part for its travel business.
Such request or use of intellectual property will be at the sole discretion of
Next 1.

 

Section 7.Disposition of Stock

 

If Executive desires to sell in excess of One Hundred Thousand (100,000) shares
of the common stock of the Company in a single transaction or in one or more
related transactions at any time when the daily trading volume of the Company’s
stock is less than 20,000 shares, then prior to selling any such shares,
Executive shall submit a written offer to the Company for the Company to acquire
such shares at the market price of such shares on the date of such offer. The
Company shall have five (5) calendar days in which to notify the Executive of
its intent to exercise such right of first refusal and the closing of such sale
shall occur within ten (10) calendar days of such notification. If the Company
does not exercise such right of first refusal then the Executive shall be free
to sell such shares in the open market in accordance with all applicable laws.

 

Section 8.Vacation

 

The Executive will be eligible for 4 weeks of vacation.

 

Section 9.Term

 

The initial term of this Agreement (the "Initial Term"), and the employment
hereunder, shall be for a period of thirty six months commencing on May 27, 2014
and expiring on May 26, 2017 unless sooner terminated. The contract may be
extended by mutual consent of the parties.

 

13

 

  

Exhibit B

 

Suresh Srinivasan- Chief Operating Officer

 

The COO together with the CEO oversees all aspects of Operations, Product
Development, and Corporate infrastructure while driving overall cost efficiency
for Realbiz Media Group, Inc.

 

The Executive will:

 

* Have the authority to hire and fire employees, in accordance with consent of
the Chief Executive Officer. Any potential employee that is a relative or
affiliate of the COO must be approved by the Board of Directors of the Company.
Any potential employee that is anticipated to receive total compensation in
excess of $100,000 must also be approved by the Board of Directors.

* Be sent the Company's financials no later than the 30th of the following month
for financials for the prior month

* Have approval authority over the Company’s purchases in accordance with terms
of a budget approved by the Board of Directors and any purchases in excess of
$25,000 shall require approval of the Board of Directors.

* Have full access to all of the Company’s books and records at any time

 

The Executive’s responsibilities may include:

 

·Responsible for day to day operations of Company

 

·Development and implementation of a comprehensive business plan and budget to
support the overall company’s financial performance and assisting the CRO in
obtaining those goals

 

·Integration of ReachFactor technology, lists and services into the company to
maximize enterprise value

 

·Responsible for overseeing the product(s) road map in the Real Estate and Media
operations including the company TV and web properties

 

14

 

  

·Work with the CEO, CRO and CTO to assist in setting of the direction of the
corporation

 

·Assist in the creation and development of new products and bring them to market

 

·Plan and implement the expansion of product categories, along with the CRO and
CTO develop new initiatives for Enterprise and Broker accounts to drive and
maximize revenue growth

 

·Integrate high margin travel opportunities and integrate Next 1 travel assets
e.g. Maupintour to become a preferred supplier

 

·Along with the CRO and CTO, develop/implement a long term strategy to optimize
and monetize the company’s relationship with consumers and real estate agents.

 

·Implementation of reporting systems

 

·Working with the companies “C” level officers, set up supporting structure and
staff roles, responsibilities, goals and objectives to ensure the efficiencies
of the companies infrastructure .

 

·Review of existing staff and assessing capabilities including position changes,
hiring and firing as required.

 

·Working with the CFO to review expenditures and ensure efficiencies and cost
control system/best practices are implemented and practiced

 

·Assist the CRO to promote RealBiz Media within the Real Estate investment
community

 

And such other duties/responsibilities as may be assigned by the CEO or Chairman
from time to time.

 

15

 

